Citation Nr: 0212269	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 31, 1995, 
for a grant of service connection for a mandible disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted service connection for a 
mandible disorder, with a 10 percent evaluation, effective 
from July 31, 1995.  

A videoconference hearing was held on May 22, 2001, before 
the undersigned.  A transcript of that hearing was prepared 
and has been included in the claims folder for review.  After 
further reviewing the claims folder, the Board remanded the 
claim in August 2001, for the purpose of obtaining additional 
evidence.  The claim has since been returned to the Board.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claims.  

2.  The veteran was discharged from service in December 1952.

3.  The veteran filed a claim for service connection for a 
lower mandible disorder in 1995.  The claim was received at 
the RO on July 31, 1995.

4.  Service connection for a lower mandible disorder was 
granted in January 2000.



CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than July 31, 1995, for the granting of service connection 
for a lower mandible disorder.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002); see Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45,620- 45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Id.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
required to substantiate his claim for an earlier effective 
date in the statement of the case (SOC), dated March 2000, 
and the supplemental statement of the case (SSOC), dated 
October 2001.  The Board concludes that the discussions in 
the SOC and SSOC adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has submitted numerous statements and he provided testimony 
before the Board in May 2001.  As a result of his statements 
that he might have previously applied for VA benefits, the 
Board, via its Remand of August 2001, requested that the RO 
search for additional records pertaining to the veteran.  The 
RO did this and in an electronic-mail message, dated August 
20, 2001, reported that another file for the veteran did not 
exist.  The VA has not been given notice by the veteran of 
relevant available medical or other evidence that might be 
attained by the VA for the processing of this claim.

Additionally, during the veteran's testimony before the 
Board, the Board member attempted, through his questions to 
the veteran, to discover any additional evidence that might 
be pertinent to the claim.  A review of the transcript 
indicates that the veteran was notified of the type of 
evidence necessary to substantiate the claim.  The Board 
informed him that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly required the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The veteran did notify the Board of possible 
other records that might be available, and the Board has 
sought to obtain those records.  However, besides those now-
determined non-existent records, VA has not been given notice 
by the veteran of relevant available medical or other 
evidence that might be obtained by the VA for the processing 
of this claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400 (2001).

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2001).  The VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992). 

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service, or 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i) (2001).  
With a reopened claim where the new and material evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) and 
(r) (2001).

In conjunction with a separate claim for service connection 
for bilateral hearing loss and a disability of the throat and 
tonsils, the veteran submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals.  In that appeal, the veteran noted that 
he originally had developed a cyst in his mandible while in 
service.  That form was received at the RO on July 31, 1995.  
This was the first mention of the mandible disability in the 
record.  

The RO initially denied the veteran's claim for entitlement 
to service connection for a lower mandible disability in 
January 1997.  The veteran was notified of this decision and 
he appealed.  Following further development, service 
connection for a lower mandible disability was granted in 
January 2000.  The effective date of the award was July 31, 
1995. 

When the veteran filed his claim for a lower mandible 
disorder in July 1995, it was an initial claim for service 
connection.  It was not received within one year of the 
veteran's discharge of military service.  There is no basis 
in the law on which to grant service connection from a date 
earlier than the date of the claim, unless the claim is filed 
within a year of separation from service.  This claim was 
filed many years after the veteran's separation from service, 
and the Board may not grant service connection from an 
earlier date.  The VA can then only grant service connection 
from the date it receives the claim, which, in this case, was 
July 31, 1995.  The Board is bound by applicable statutes, 
regulations of the Secretary, and precedent opinions of the 
General Counsel.  38 C.F.R. § 20.101(a) (2001).  Hence, the 
veteran's claim is denied.



ORDER

An effective date earlier than July 31, 1995, for the 
granting of service connection for a lower mandible disorder, 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

